  Case 1:19-cv-05337-FB Document 25 Filed 07/26/21 Page 1 of 6 PageID #: 700




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 EBONY WRIGHT,

                       Plaintiff,
                                                     MEMORANDUM AND ORDER
        -against-
                                                     Case No. 1:19-cv-05337-FB
 COMMISSIONER OF SOCIAL
 SECURITY,


                        Defendant.
 ------------------------------------------------x




 Appearances:                                        For the Defendant:
 For the Plaintiff:                                  JACQUELYN KASULIS, ESQ.
 CHRISTOPHER J. BOWES, ESQ.                          Acting United States Attorney
 54 Cobblestone Dr.                                  By: REBECCA ESTELLE, ESQ.
 Shoreham, NY 11786                                  Special Assistant United States Attorney
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
                                                     Brooklyn, NY 11201

BLOCK, Senior District Judge:

       Ebony Wright seeks review of the Commissioner of Social Security’s denial

of her application for disability insurance benefits (“DIB”). Both parties move for

judgment on the pleadings. For the following reasons, Wright’s motion is granted,

the Commissioner’s motion is denied, and this case is remanded for further

proceedings.

                                                1
 Case 1:19-cv-05337-FB Document 25 Filed 07/26/21 Page 2 of 6 PageID #: 701




                                        I.

      Wright was employed as a caretaker for the New York City Housing

Authority when, on February 18, 2014, she fell while servicing a garbage

compactor. She injured her left shoulder, elbow, wrist, neck, and back and has not

worked since. Wright filed an application for DIB on August 5, 2016. After her

claim was denied on September 19, 2016, she requested a hearing. Wright

appeared before Administrative Law Judge Gloria Pellegrino (“the ALJ”) at a

hearing on August 29, 2018. The ALJ denied Wright’s appeal, concluding that

Wright retained the capacity to perform sedentary work not requiring overhead

reaching with the left arm or pushing and pulling with the left arm. Wright then

submitted a request for review with the Social Security Appeals Council that was

denied on August 5, 2019, producing this appeal.


                                        II.


      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”




                                         2
    Case 1:19-cv-05337-FB Document 25 Filed 07/26/21 Page 3 of 6 PageID #: 702




Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013).


                                          III.


        Remand is warranted because the ALJ failed to consider Wright’s cervical

and lumbar spine injuries as severe impairments at step two of the five-step

process.1


        In determining disability, the combined effect of all impairments must be

considered “without regard to whether any such impairment, if considered

separately, would be of sufficient severity” to find a person totally disabled. 20

C.F.R. § 404.1523. The ALJ considered the following severe impairments at step

two of the five-step analysis: “partial ligament tear of the left arm; tenosynovitis;

ganglion cyst; bone contusion/trabecular fracture; high blood pressure; and

obesity.” A.R. 115-16. However, the ALJ did not consider the impairments to

Wright’s lumbar and cervical spine.




1
 On remand, the ALJ is additionally reminded that when assigning weight to the
opinions of Wright’s treating and consultative physicians, the Second Circuit’s
two-step framework laid out in Estrella v. Berryhill, 925 F.3d 90 (2d Cir. 2019)
must be followed.
                                           3
  Case 1:19-cv-05337-FB Document 25 Filed 07/26/21 Page 4 of 6 PageID #: 703




      The regulations establish that claimants must have a “severe impairment” in

order to be found disabled. 20 C.F.R. § 404.1520(c). A severe impairment is a

condition “which significantly limits [an individual’s] physical or mental ability to

do basic work activities.” Id. “An impairment is severe when it causes more than

minimal functional limitations.” Babb v. Colvin, No. 5:13-CV-868 GLS/ESH,

2014 WL 4684883 n.10 (N.D.N.Y. Sept. 19, 2014); see also Davis ex rel. Maitland

v. Colvin, No. 6:11-CV-0658 MAD/DEP, 2013 WL 1183000, at *8 (N.D.N.Y. Feb.

27, 2013) (“[t]he second step requirement … is truly de minimis, and intended only

to screen out the truly weakest of cases.”) (citing Dixon v. Shalala, 54 F.3d 1019,

1030 (2d Cir. 1995)).


      Wright’s cervical and lumbar spine impairments are well established in the

record, meriting consideration in combination with her other impairments. For

example, treating physicians Dr. Kurdali, Dr. Kaplan, and Dr. Baynes examined

and diagnosed Wright with cervical and/or lumbar spine impairments on several

occasions during the period after her February 18, 2014 injury. See A.R. 582-85;

A.R. 449-59; A.R. 530-33. Diagnostic imaging also supports Wright’s assertion of

a lumbar spine impairment. A November 14, 2017 x-ray of Wright’s lumbar spine

revealed grade 1 anterolisthesis of L5 relative to L4, as well as degenerative

disease at the L4-5 and L5-1 level. An MRI on the same day further revealed

injury to the lumbar spine. Despite this showing of impairment, the ALJ declined

                                          4
  Case 1:19-cv-05337-FB Document 25 Filed 07/26/21 Page 5 of 6 PageID #: 704




to consider Wright’s back injury at step two of her analysis. As a result, the ALJ

failed to consider the combined effect of all of Wright’s impairments.


      The ALJ also erred at the fourth step of the five-step process by excluding

Wright’s cervical and lumbar spine impairments in her determination of Wright’s

RFC, since the ALJ must consider all impairments when determining RFC. See 20

C.F.R. § 404.1545. Courts must assess a claimant’s RFC “based on all of the

relevant and other evidence.” 20 C.F.R. § 416.945(3). The ALJ’s exclusion of

Wright’s cervical and lumbar impairments, as supported by the evidence in the

record described above, was a failure to determine Wright’s RFC based on all

relevant evidence.


      Generally, an ALJ’s failure to explicitly identify a severe impairment at step

two does not necessitate remand. See Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir.

2010); Reices-Colon v. Astrue, 523 F.App'x 796, 798 (2d Cir. 2013). However,

“where the ALJ's step-two error prejudiced the claimant at later steps in the

sequential evaluation process, remand is required.” Southgate v. Colvin, No. 2:14-

CV-166, 2015 WL 6510412, at *6 (D. Vt. Oct. 28, 2015) (collecting cases). Since

the Court finds the errors at step two affected the ALJ’s RFC analysis, remand is

appropriate.




                                          5
  Case 1:19-cv-05337-FB Document 25 Filed 07/26/21 Page 6 of 6 PageID #: 705




                               CONCLUSION


      Wright’s motion is GRANTED, the Commissioner’s motion is DENIED.

This case is REMANDED to the Commissioner for further proceedings consistent

with this opinion.


SO ORDERED.


                                          _/S/ Frederic Block___________
                                          FREDERIC BLOCK
                                          Senior United States District Judge
Brooklyn, New York
July 26, 2021




                                      6
